Citation Nr: 0841191	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral sensorineural 
hearing loss.

Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel






INTRODUCTION

The veteran served honorably on active duty from June 1954 
until May 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1. The evidence of record does not show that the veteran's 
current bilateral sensorineural hearing loss is related to 
active duty service.  

2. The evidence of record does not show that the veteran's 
tinnitus is related to active duty service.  


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103(A) 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2008).  

2. The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5170 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).




								[Continued on Next 
Page]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of letters dated March 
and June 2006 to the veteran.  The letters advised the 
veteran that evidence showing that the hearing loss and 
tinnitus disabilities existed from service until the present 
time was needed to substantiate the claim.  Examples of 
evidence requested included: dates and places of medical 
treatment, lay statements and statements from medical service 
personnel.  The letters further advised the veteran of the 
evidence in the claims file, of the VA's duty to obtain 
relevant federal records and that the VA would make 
reasonable efforts to obtain private records.  With respect 
to the Dingess requirements, in March and June 2006 the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating as 
well as notice of the type of evidence necessary to establish 
an effective date.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service treatment records (STRs) and 
the VA outpatient treatment records (OTRs).  The veteran 
submitted lay statements in support of his claim.  The 
veteran was afforded a VA examination in November 2007.  

In March 2006, the veteran submitted a statement in support 
of his claim that he had no additional information or 
documentation to provide.  Therefore, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Turning to the merits of the claim, the veteran seeks service 
connection for bilateral hearing loss and tinnitus.  
Specifically, the veteran contends, as indicated in the 
September 2006 Notice of Disagreement, that his hearing loss 
and tinnitus were caused by working in an office, as a clerk, 
within 100 yards of aircraft during active service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

The Board further notes that Service connection for organic 
diseases of the nervous system, such as hearing impairment, 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1132 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection claims for hearing impairment are governed 
by 38 C.F.R. § 3.385.  This regulation provides hearing loss 
as a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels, or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385. 

Turning to the relevant evidence of record, during his active 
service the veteran's STRs were unremarkable for complaints 
for hearing loss or tinnitus.  The June 1954 service entrance 
was marked normal for the ear clinical evaluation.  The 
November 1957 audiological examination showed the right ear 
puretone threshold of 500 Hertz (Hz) with a 10 decibel (dB) 
loss, at a 1000 Hz with a 5 dB loss, with a 5 dB loss at 2000 
Hz, 10 dB loss at 3000 Hz, and a dB loss of 5 at 4000 Hz.  
The left ear examination of puretone threshold revealed a 0 
dB loss at 500 Hz, a 1000 Hz with a 0 dB loss, with a 5 dB 
loss at 2000 Hz, 5 dB loss at 3000 Hz, and a dB loss of 5 at 
4000 Hz.  

The April 1958 separation audiological examination showed the 
right ear puretone threshold of 500 Hz with 0 dB loss, a 1000 
Hz with a 5 dB loss, with a 5 dB loss at 2000 Hz, 5 dB loss 
at 3000 Hz, and a dB loss of 5 at 4000 Hz.  The left ear 
examination of puretone threshold revealed at 500 Hz a 10 dB 
loss, at a 1000 Hz with a 5 dB loss, with a 5 dB loss at 2000 
Hz, 5 dB loss at 3000 Hz, and a dB loss of 5 at 4000 Hz.  

The relevant post-service medical evidence begins with a 
November 2000 OTR noted decreased hearing acuity.  In 
addition, the January 2001 OTR noted hearing aid fittings, 
speech hearing recognition good bilaterally and hearing 
within normal limits from 250 Hz to 500 Hz with a mild to 
moderate sensorineural hearing loss from 1000Hz to 8000 Hz.  
The May 2002 OTRs noted a diagnosis for hearing impairment.  

The veteran was afforded a VA audiological exam in November 
2007.  The VA examiner reviewed the claims file and examined 
the veteran.  The examiner noted a history of bilateral 
tinnitus.  Here, based on the findings, the examiner noted, 
the veteran has a current hearing disability and tinnitus.  
The pure tone auditory threshold was determined an average 
66.25 dB loss for the right ear and a 65 dB loss for the left 
ear.  The examiner diagnosed that the veteran currently has a 
mild to moderately severe sensorineural hearing loss 
bilaterally.  Further, the examiner opined that the hearing 
loss and tinnitus were not the result of military noise 
trauma.  The examiner's rational was that the veteran had 
hearing within normal limits upon separation for active 
service.  

The veteran offered lay statements in support of his claim in 
the September 2006 Notice of Disagreement and the March of 
2007 VA Form 9.  Each statement contended an in service 
hearing loss, due to the veteran working in a building, as an 
administrative clerk, in the flight line within 100 yards of 
aircraft.  As stated above, the veteran claimed hearing loss 
is due to in service work as a clerk.  The veteran's DD-214 
confirms the veteran's military occupational specialty.  
However, the STRs dated from June 1954 until April 1958 are 
unremarkable for hearing loss complaints.  Furthermore, the 
veteran's audiological examinations during service, in 
particular the April 1958 separation examination, indicated 
normal hearing.  

Having considered the evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  

In this regard, the  Board first notes that as the veteran is 
not shown to have had hearing impairment within one year of 
separation for service, an award based on presumptive service 
connection is not for application in this case. 38 U.S.C.A. 
§§ 1112, 1132; 38 C.F.R. §§ 3.307, 3.309.

In regard to direct service connection, while the November 
2007 VA examination reveals that the veteran suffers from 
bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385 and tinnitus, there is no competent medical evidence 
of record that relates the veteran's current disabilities to 
active service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
the only medical record which included an opinion as to 
etiology was the November 2007 VA examination that concluded 
any current hearing loss and tinnitus were not the result of 
any military noise trauma. 

Thus, the only evidence that relates the hearing loss and 
tinnitus to service is the veteran's own statements.  While 
he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. at 379;  Espiritu  v. 
Derwinski, 2 Vet. App. at 495.  

Although, the veteran stated that he had continuous hearing 
problems since the 1970's, the first post service notation of 
hearing loss was not until a November 2000 OTR.  In other 
words, the medical evidence of record reflects a gap of over 
40 years between the veteran's separation from service and 
the time he sought relief, which constitutes negative 
evidence that tends to disprove the veteran's claim that he 
had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Indeed, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The April 1958 separation  examination clinically evaluated 
the veteran's hearing as normal, which the Board finds as 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  This fact, combined with the lack 
of evidence demonstrating a claimed hearing loss and tinnitus 
disability until over 40 years after service, and the 
November 2007 VA examiner discounting a nexus, weighs against 
the veteran's claim.  

In summary, the Board reviewed the records very carefully for 
any findings that would support a relationship between any 
possible current hearing loss and tinnitus disability and 
active military service.  The examiner conducted a review of 
the veteran's claim file and found there are no objective 
medical records which showed a nexus to active duty.  The 
veteran was advised of the need to submit medical evidence to 
demonstrate a nexus between a current disability and service 
by way of a letter from the RO to him, but he has failed to 
do so.  A claimant has the responsibility to present and 
support a claim for benefits under the laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised, in dated letters of March and June 2006 detailed 
above, to submit medical evidence of a relationship between 
the current disability and injury during military service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral sensorineural hearing loss and 
tinnitus.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


